MaddeN, Judge,
dissenting.
I think plaintiff should recover.
Subdivision 4 of the fifth paragraph, section 1, of the perti¡nent statute says that fourth period pay is proper for “lieu*805tenant commanders and lieutenants of tbe Staff Corps of the Navy * * * whose total commissioned service equals that •of lieutenant commanders of the line of the navy, drawing the pay of this period.” The prevailing opinions translate this long expression into two words, “fourteen years.” I think that if Congress had meant fourteen years it would have said so in two words rather than seventeen words.
The record gives us little light on our problem. It seems that lieutenant commanders who have been commissioned since the Act of 1913 removed the right to count time spent in the Naval Academy as a part of the period of service must have fourteen years of commissioned service to draw fourth period pay. That means, I suppose, that nearly all lieutenant commanders of the line who are at the present time drawing fourth period pay have had fourteen years of commissioned service. The prevailing opinions take the language of the fourth subdivision of the section to mean “lieutenant commanders of the line who are in the normal status of present day lieutenant commanders of the line, drawing the pay of this, (the fourth) period.” But this rendering of the text is nothing but a still longer way of saying “fourteen years.”
Without any real light on the subject of what Congress meant, I think the natural conclusion from what it said is that it meant that staff corps lieutenants, such as plaintiff, were to be paid fourth period pay if any lieutenant commander of the line, who had no longer period of commissioned service than they had, received fourth period pay. If Congress didn’t mean this, it meant “fourteen years,” which, as I have indicated, I doubt. If Congress-did mean this, plaintiff can compare his service with Eobertson, though Eobert-son’s career was unusual because of his long period of retirement which kept him, upon reentering active service, in the fourth period pay group, though he was appointed to Annapolis before the Act of 1913.
What would be the practical consequences of holding as I would hold does not appear in the record. If they would be so disrupting or burdensome as to make it apparent that Congress could not have intended them, we have not been informed.